DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
In FIG. 8, the A/D 112 should be changed to the DAC. The arrows input/output to/from the Split 114 should be reversed. The Frequency multiplex 120 should be changed to Frequency demultiplex 120.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claims 25 and 31 are objected to because of the following informalities:  In claim 25, the claim must be ended with a --.--.  In claim 31, the “,” after step c) should be deleted. Appropriate correction is required.

Allowable Subject Matter
Claims 24-35 are allowed.
Regarding claims 24, 30 and 36, US 2004/0116078 teaches in FIG. 5 plurality of receiver modules 502, 507 including the associated multiplexers, antennas 505 and 508, a power combiner module 530. US 2017/0302342 teaches a single receiver module in FIG. 2. US Patent 8,385,305 teaches in FIG. 8 a plurality of transmitters 804 and 808. However, US2004/0116078 teaches away from US 2017/0302342 because there is only one mixer following the power combiner.
Regarding claims 28 and 32, the prior art of record also fails to teach the transmitter on the opposite side of the receiver as claimed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The minor claims objection as stated above regarding claims 25 and 31.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LEE NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649